Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2014

                                      No. 04-14-00163-CV

                        AAA FREE MOVE MINISTORAGE L.L.C.,
                                    Appellant

                                                v.

                                 BRIGHAM LIVING TRUST,
                                        Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-01363
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER
        The reporter’s record was originally due on March 18, 2014. In response to a letter from
this court that the record was late, the court reporter filed a Notification of Late Reporter’s
Record stating that the reporter’s record was not filed because appellant has failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee. On April 14, 2014, this court ordered appellant to
provide written proof to this court no later than April 25, 2014 that either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is
entitled to appeal without paying the reporter’s fee. On April 18, 2014, counsel for appellant,
Mr. Gregory T. Van Cleave, informed this court that he had reached an agreement with the court
reporter to pay all fees charged for the record.

         Ms. Judith A. Stewart is the reporter responsible for preparing, certifying and timely
filing the reporter’s record. Ms. Stewart is hereby ORDERED to file the reporter’s record in this
appeal no later than May 23, 2014.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2014.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court